Citation Nr: 0934605	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-34 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, claimed as secondary to service-connected 
residuals of a left tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
following a May 2006 Board remand.  It was originally on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in January 2000, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  

2.  Evidence submitted after January 2000 includes evidence 
that bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant and 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.  

3.  By unappealed decision dated in January 1993, the RO 
denied the Veteran's claim of entitlement to a left knee 
disability claimed as secondary to a service-connected left 
leg disability.  

4.  Evidence submitted after January 1993 includes evidence 
that bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant and 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a left 
knee disability.  

5.  The competent medical evidence does not show that the 
Veteran's service-connected residuals of a left tibia/fibula 
fracture caused or aggravated her left knee disability.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).   

2.  The Veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The January 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  

4.  The Veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for a 
left knee condition, claimed as secondary to a service-
connected left leg condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002). 

5.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Previous Board Remand

In May 2006, the Board remanded the case to the RO for (1) 
Veterans Claims Assistance Act of 2000 (VCAA) notice in 
regards to reopening a previously disallowed claim and notice 
in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); (2) the Veteran's service personnel records; and 
(3) verification of a murder that took place in June or July 
of 1979 at Fort Jackson, South Carolina. 

The Appeals Management Center (AMC) sent notice in compliance 
with Dingess in June 2006.  While the Board acknowledges that 
this notice did not contain information regarding reopening 
previously disallowed claims, any notice defect is at most 
harmless error, as the Board is reopening both claims on 
appeal.  The Veteran's personnel records have been associated 
with the claims file.  The RO attempted to obtain information 
regarding an alleged stressor incident from Fort Jackson, 
South Carolina in February 2008 and September 2008.  The 
Board notes that the Veteran did not provide the victim's 
name.  A response from Fort Jackson Headquarters showed that 
medical records for the Veteran could not be located.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that the actions taken by the 
RO were in substantial compliance with the Board's May 2006 
remand, notwithstanding the errors discussed above.

II.  Veterans Claims Assistance Act of 2000

The VCAA imposes obligations on VA with respect to its duty 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in April 2001.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to direct and secondary 
service-connected compensation benefits.  The RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The AMC 
provided a similar letter in June 2006.   

In the correspondence sent in June 2006, the AMC informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement 
of the case in June 2009.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

In its May 2006 remand, the Board requested that the RO send 
notice advising the Veteran to send any evidence in her 
possession that pertained to the claims.  However, the Board 
notes that this is no longer required by the regulations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified 
at 38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, since the Board is reopening the Veteran's claims of 
entitlement to service connection for PTSD and a left knee 
disability, there is no need to discuss whether there has 
been compliance with Kent because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; See 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records and private treatment records.  In a VCAA response 
dated in June 2009, the Veteran stated that she had more 
evidence to give to VA to substantiate her claim.  However, 
over 30 days have passed and the Veteran has not submitted 
additional evidence.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to her appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  

The RO provided a VA joints examination in September 2002.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The VA examiner 
considered all of the pertinent evidence in his evaluation 
and opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.  

III.  New and Material Evidence

It does not appear that the RO adjudicated the issue of 
whether new and material evidence has been submitted to 
warrant reopening the two claims on appeal.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 38 
U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the PTSD and left knee claims.  

Legal Criteria
 
A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).   For claims filed prior to August 29, 
2001, new and material evidence was defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

For claims filed after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for her claim has been satisfied.  As discussed in 
detail above, VA has satisfied its duty to assist the Veteran 
in developing the fats necessary for her claim.  

PTSD

The Veteran's initial claim for service connection of PTSD 
was denied in a January 2000 rating decision.  The Veteran 
did not file a notice of disagreement, and this decision 
became final.  In February 2001, the Veteran filed to reopen 
her claim for PTSD.  The RO denied service connection in a 
December 2002 rating decision without a discussion of whether 
new and material evidence had been submitted.  The Veteran's 
appeal of that decision is properly before the Board.  

Since the Veteran's claim to reopen was received prior to 
August 29, 2001, this claim will be evaluated using the old 
criteria for new and material evidence.  The claim was denied 
in January 2000 because the record did not contain a 
diagnosis of PTSD.  Upon review of the record, the Board 
finds that the Evidence received since January 2000 in 
support of the claim for service connection of PTSD is both 
new and material.  The new evidence includes VA mental health 
treatment records, an April 2001 VA psychosocial assessment 
report, letters from VA mental health providers and a July 
2004 private psychological report from Insight Learning 
Center.  The new evidence contains diagnoses of PTSD.  The 
Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration 
and must be considered in order to fairly adjudicate the 
claim.  See 38 C.F.R. § 3.156(a) (2002).   

The Board finds a de novo review appropriate because, as 
discussed above, the Veteran has been adequately notified.  
See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing 
claims to reopen, the Board must determine whether the 
Veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
Veteran is prejudiced thereby).  

Left Knee

The Veteran originally filed her claim for service connection 
for a left knee disability in February 1992; the claim was 
denied in a January 1993 rating decision.  It appears that 
the claim was denied because range of motion during the June 
1992 VA examination was normal and there was a negative nexus 
opinion.  The Veteran did not appeal that decision, and it 
became final.  The Veteran filed to reopen her claim in 
February 2001; the RO denied service connection in December 
2002 without considering the issue of new and material 
evidence.  The Veteran's appeal of that decision is properly 
before the Board. 

Since the Veteran's claim to reopen was received prior to 
August 29, 2001, this claim shall be evaluated using the old 
criteria for new and material evidence.  Upon review of the 
record, the Board finds that the evidence received since 
January 1993 in support of the claim for service connection 
of a left knee disability is both new and material.  The new 
evidence includes VAMC treatment records and the report of a 
September 2002 VA joints examination.  The September 2002 
report contains a diagnosis and nexus opinion.  The Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration and must be 
considered in order to fairly adjudicate the claim.  See 
38 C.F.R. § 3.156(a) (2002).   

The Board finds a de novo review appropriate because, as 
discussed above, the Veteran has been adequately notified.  
See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing 
claims to reopen, the Board must determine whether the 
Veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
Veteran is prejudiced thereby).  

IV.  Secondary Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The Veteran does not contend that her left knee disability 
had its onset in service, within one year of separation or is 
otherwise directly related to service.  Service treatment 
records show the Veteran suffered a laceration on her left 
knee in November 1981 with no residuals.  Service treatment 
records contain no other evidence of a left knee injury or 
complaints of left knee pain.  The first treatment for left 
knee pain of record occurred in October 1991, when the 
Veteran reported experiencing knee pain during extensive 
walking as a mail carrier.  Chondromalacia patella was 
diagnosed in January 1992, and early arthritis was diagnosed 
in June 1992.  The treatment and diagnoses occurred over 
eight years after separation from service.  As such, the 
Board finds that service connection for a left knee 
disability on a direct basis, including presumptively, is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).   

The Veteran claims that her service-connected residuals of a 
left tibia/fibula fracture preceded and subsequently caused 
her left knee disability.  The Veteran was granted service 
connection for residuals of the fractured left tibia and 
fibula in an April 1984 rating decision.  The Veteran filed a 
claim for secondary service connection of her left knee in 
February 1992.  

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VAMC treatment records reflected treatment for left knee pain 
beginning in October and November 2001, after the Veteran's 
job as a postal carrier began requiring significant physical 
activity.  Nothing in these records, however, linked her left 
knee with her service connected tibia/fibula fracture 
residuals.  

During a June 1992 VA examination, the examiner noted the 
Veteran's history of a tibia/fibula fracture in 1983, which 
was treated with a cast for seven months.  The Veteran 
reported that she did well until August 1991,when she was a 
letter carrier with a walking route.  She developed left knee 
pain at that time.  The Veteran suffered from knee pain with 
some crepitation, occasional swelling, giving way and 
locking.  The VA examiner noted excellent range of motion of 
the knee of 130 degrees flexion to 0 degrees extension.  He 
diagnosed bilateral chondromalacia patella, which was 
symptomatic on the left.  Based on an examination of the 
Veteran and a review of the claims file, the VA examiner 
could not relate her current left knee symptoms to her old 
tibia/fibula fracture.  The examiner believed her current 
problem to be more likely work-related 

The Veteran received a second VA examination in September 
2002.  The VA examiner noted significant crepitation in the 
patella and range of motion from 0 to 120 degrees.  The 
examiner could not relate the Veteran's chondromalacia 
patella to her leg injury.  He based his opinion on a review 
of the claims file and an examination of the Veteran.  

Because the VA examiners provided opinions based on a review 
of the claims file, examination of the Veteran and a clear 
rationale, the Board finds these opinions to be highly 
probative.  There are no contradictory opinions of record.  

The Veteran believes that her left knee disability was caused 
by her service-connected residuals of a tibia/fibula 
fracture.  Without medical training, laypersons, such as the 
Veteran and her representative, are not competent to comment 
on medical matters such as date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to diagnose and determine the etiology 
of a knee disability.  The statements of the Veteran and her 
representative offered in support of her claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and service connection is denied.  


REMAND

Additional development with regard to the Veteran's claimed 
harassment-related stressors is needed prior to further 
consideration of the Veteran's claim of entitlement to 
service connection for PTSD.  

During a hearing at the RO in December 2001, the Veteran 
reported that she was sexually harassed the entire time she 
was in service by a particular sergeant.  She stated that her 
commander wrote a letter of reprimand against the sergeant.  
The Veteran cited the sergeant's name in an August 2006 
letter.  In a December 1999 letter, the Veteran stated that 
in she was refused a promotion by that sergeant because she 
would not perform a sexual favor.   

The Veteran reported that a separate harassment-related 
episode occurred during basic training.  In a December 1999 
letter, the Veteran stated that while she was on fire guard 
duty at Fort Jackson, South Carolina, drill sergeants would 
have intercourse with trainees while making the Veteran stand 
guard.  She was threatened with more difficult training if 
she revealed what was happening.  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held 
that 38 C.F.R. § 3.304(f)(3) places a heightened burden of 
notification on VA in claims for service connection for PTSD 
based on in-service personal assault.  The Court stated that 
first, the RO must inform the claimant that she may submit 
alternative forms of evidence, that is, evidence other than 
service records, to corroborate her account of an in-service 
assault, and suggest potential sources for such evidence.  
The Court further stated that a claimant should be notified 
that, alternatively, evidence of behavioral changes following 
the alleged in-service assault may constitute "credible 
supporting evidence of the stressor" under 38 C.F.R. 
§ 3.304(f)(3).  Second, VA must assist the claimant in the 
submission of alternative sources of evidence by providing 
additional time for the claimant to submit such evidence 
after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on the claimant's behalf.  
Id. at 335.  

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 
38 C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an 'assault' or 'harassment' during service.  

Notification in compliance with 38 C.F.R. § 3.304(f)(3) must 
be accomplished on remand.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must inform the claimant that 
she may submit alternative forms of 
evidence, that is, evidence other than 
service records, to corroborate her 
account of an in-service harassment, and 
suggest potential sources for such 
evidence.  The Veteran should also be 
notified that, alternatively, evidence of 
behavioral changes following the alleged 
in-service harassment may constitute 
'credible supporting evidence of the 
stressor' under 38 C.F.R. § 3.304(f)(3).  
The RO must also assist the Veteran in the 
submission of alternative sources of 
evidence by providing additional time for 
the Veteran to submit such evidence after 
receipt of the personal assault letter 
and, where appropriate, by obtaining 
evidence on the claimant's behalf. 

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals-


 Department of Veterans Affairs


